DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/01/2020 has been entered.
Claim Objections
Applicant is advised that should claim 38 be found allowable, claim 39 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
 Claim Interpretation
Claims 15 and 30 recite the transitional phrases "consisting essentially of" and “consists essentially of,” respectively, which limit the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention, and “consisting essentially of” will be construed as equivalent to "comprising" absent a clear indication of the specification or claims as to what the basic and novel characteristics actually are. See MPEP §2111.03. In the instant case, neither the specification nor the claims provide a clear indication of what materials or elements would materially affect the basic and novel characteristics of the claimed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 21, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 5,573,608), hereinafter “Miyake.”
Regarding claims 15 and 34, Miyake teaches an aluminum alloy comprising, in wt.%, 4.0-15% Mg and a balance of aluminum and inevitable impurities (Abstract, col. 2 ln. 51-57), which overlaps with the instantly claimed range of 12 to about 17.4 percent by weight magnesium. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 

Miyake further teaches a tensile elongation of at least 200%, which satisfies the instantly clamed range of at least 30%. (col. 5 ln. 63-64, col. 15 ln. 6-7).
With respect to claim 21, Miyake teaches a 0.2% proof stress (i.e., yield strength) of at least 200 MPa, which satisfies the instantly claimed range of at least 145 MPa. (col. 15 ln. 3-6).

Claims 17, 22-23, 26, 28, 30, 32, and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 5,573,608) in view of Viswanathan et al. (Viswanathan, Srinath, et al. “Vacuum Induction Melting.” ASM Handbook, edited by Diran Apelian, vol. 15, ASM International, 2008, pp. 116–123.), hereinafter “Viswanathan.”
Regarding claims 17, 22-23, 26, 28, 30, 32, and 35, Miyake teaches a method for manufacturing an aluminum alloy, said aluminum alloy comprising in wt.%, 4.0-15% Mg (preferably 7-15% Mg), 0.01% Mn, 0.1-1% Zr, and a balance of aluminum and inevitable impurities, which satisfies or overlaps with the instantly claimed composition ranges recited in claim 17, 26, 28, 30, 32, and 35. (Abstract, col. 2 ln. 51-64, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Miyake teaches wherein the method comprises melting and casting an aluminum alloy having the composition discussed above (i.e., comprising aluminum, magnesium, manganese, and zirconium) to prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV) (C). Furthermore, as Miyake teaches an ingot, which is a solid mass, is obtained from the molten alloy, cooling would have necessarily been performed. (col. 7 ln. 26-30).
Miyake does not explicitly teach wherein the melting step is performed under vacuum, as recited in claims 17 and 22-23.
However, Viswanathan teaches that aluminum alloys with additives such as zirconium must be melted under vacuum or under inert atmosphere because of their high reactivity with air, and in some cases, their toxicity. (p. 122). Note that Miyake teaches an aluminum alloy with additives such as zirconium. (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have performed the melting step in Miyake under vacuum in order to prevent reaction with air and, in some cases, protect from toxicity, as Viswanathan teaches that that aluminum alloys with additives such as zirconium must be melted under vacuum or under inert atmosphere because of their high reactivity with air, and in some cases, their toxicity. (p. 122).
Regarding claims 36 and 37, Miyake modified by Viswanathan teaches a 0.2% proof stress (i.e., yield strength) of at least 200 MPa, which satisfies the instantly claimed range of at least 145 MPa. (Miyake: col. 15 ln. 3-6).

.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 5,573,608) in view of Viswanathan (Viswanathan, Srinath, et al. “Vacuum Induction Melting.” ASM Handbook, edited by Diran Apelian, vol. 15, ASM International, 2008, pp. 116–123.) as applied to claims 17, 22-23, 26, 28, 30, 32, and 35-39 above, and further in view of Kim et al. (US 2013/0243643), hereinafter “Kim,” or in the alternative, in view of Abbot (“Heat Treating of Magnesium Alloys.” ASM Handbook, by Trevor Abbot, vol. 4E, ASM International, 2016, pp. 640–649.).
Regarding claim 18, Miyake modified by Viswanathan does not explicitly teach a method further comprising performing at least one of the following steps under a blanket of SO2 gas: forming said solid mass and heat treating said solid mass. 
However, in the same field of endeavor, Kim teaches that the melting and casting of an aluminum-magnesium alloy may be performed in a protective gas, such as SO2 in order to prevent the molten Mg from being ignited or oxidized. (Abstract, [0047], [0089]). Note that Miyake modified by Viswanathan also teaches an aluminum-magnesium alloy, which is formed by melting and casting. (Miyake, Abstract, col. 7 ln. 26-30).
It would have been obvious to one of ordinary skill in the art at the time the invention as filed to melt and cast the aluminum-magnesium alloy of Miyake modified by Viswanathan in order to prevent the molten Mg from being ignited or oxidized, as taught by Kim. (Abstract, [0047], [0089]). Note that the melting and casting in SO2 gas of Miyake modified by Viswanathan and Kim produces an ingot (i.e., solid mass), which meets the limitation of forming said solid mass under a blanket of SO2 gas. 
2) gas prevents surface oxidation, loss of strength, and burning of the metal, especially when heat treating at temperatures above 400°C. (p. 645, Table 7). Note that Miyake modified by Viswanathan teaches homogenizing (i.e., heat treating) an alloy ingot (i.e., solid mass) containing a high amount of magnesium at temperatures that may exceed 400°C. (Miyake, col. 7 ln. 26-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to homogenize (i.e., heat treat) the alloy ingot (i.e., solid mass) containing a high amount of magnesium of Miyake modified by Viswanathan in a protective atmosphere (i.e., under a blanket) of SO2 gas in order to prevent surface oxidation, loss of strength, and burning of the metal, as taught by Abbot. (p. 645, Table 7).
Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 5,573,608) in view of Viswanathan (Viswanathan, Srinath, et al. “Vacuum Induction Melting.” ASM Handbook, edited by Diran Apelian, vol. 15, ASM International, 2008, pp. 116–123.) as applied to claims 17, 22-23, 26, 28, 30, 32, and 35-39 above, and further in view of Wikle (Wikle, Keith. (1978). Improving Aluminum Castings with Beryllium. AFS Transactions. 86. 513-518.).
Regarding claims 40-41, Miyake modified by Viswanathan is silent as to the aluminum alloy further comprising beryllium (Be).
However, Wilke teaches that adding 5-100 ppm of Be to aluminum and magnesium alloy melts reduces oxidation, thus effecting a considerable gain in metal yield, a cleaner metal as well as an improved and more consistent metallurgical quality. (p. 513 “Introduction”). Wilke further teaches that Be may be added to aluminum and magnesium alloy melts in the form of a master alloy, which may be a Mg-Be master alloy. (p. 516 “Available forms of Beryllium-Containing Master alloys,” Table 12).
.

Claims 17, 24-25, 26, 28, 30, 32, and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 5,573,608) in view of Gallo et al. (Gallo, Rafael, and David Neff. “Aluminum Fluxes and Fluxing Practice.” ASM Handbook, vol. 15, ASM International, 2008, pp. 230–239.), hereinafter “Gallo.”
Regarding claims 17, 24-25, 26, 28, 30, 32, and 35, Miyake teaches a method for manufacturing an aluminum alloy, said aluminum alloy comprising in wt.%, 4.0-15% Mg (preferably 7-15% Mg), 0.01% Mn, 0.1-1% Zr, and a balance of aluminum and inevitable impurities, which satisfies or overlaps with the instantly claimed composition ranges recited in claim 17, 26, 28, 30, 32, and 35. (Abstract, col. 2 ln. 51-64, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Miyake teaches wherein the method comprises melting and casting an aluminum alloy having the composition discussed above (i.e., comprising aluminum, magnesium, manganese, and zirconium) to obtain an ingot (i.e., solid mass). (col. 7 ln. 26 – col. 9 ln. 7). It is noted that Miyake does not explicitly teach that magnesium is added to a molten mass of aluminum and at least one of chromium, zirconium, and manganese, as instantly claimed. Examiner notes that the melt having the composition as specified in Miyake may have been added as raw elements in any order, as Miyake does not specify the order. prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV) (C). Furthermore, as Miyake teaches an ingot, which is a solid mass, is obtained from the molten alloy, cooling would have necessarily been performed. (col. 7 ln. 26-30).
Miyake does not explicitly teach wherein the melting step is performed under surface flux, as recited in claims 17 and 24-25.
However, Gallo teaches that surface flux may be applied to molten aluminum alloys during melting and casting processes in order to oxidation and absorption of hydrogen, thereby improving quality. (p. 230-231, 233-234). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to melt and cast the aluminum alloy of Miyake under surface flux in order to oxidation and absorption of hydrogen, thereby improving quality, as taught by Gallo. (p. 230-231, 233-234).
Regarding claims 36 and 37, Miyake modified by Gallo teaches a 0.2% proof stress (i.e., yield strength) of at least 200 MPa, which satisfies the instantly claimed range of at least 145 MPa. (Miyake: col. 15 ln. 3-6).
Regarding claims 38 and 39, Miyake modified by Gallo teaches a tensile elongation of at least 200%, which satisfies the instantly clamed range of at least 30%. (Miyake: col. 5 ln. 63-64, col. 15 ln. 6-7).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 5,573,608) in view of Gallo (Gallo, Rafael, and David Neff. “Aluminum Fluxes and Fluxing Practice.” ASM Handbook, vol. 15, ASM International, 2008, pp. 230–239.) as applied to claims 17, 24-25, 26, 28, 30, 32, and 35-39 above, and further in view of Kim (US 2013/0243643), or in the alternative, in view of Abbot (“Heat Treating of Magnesium Alloys.” ASM Handbook, by Trevor Abbot, vol. 4E, ASM International, 2016, pp. 640–649.).
2 gas: forming said solid mass and heat treating said solid mass. 
However, in the same field of endeavor, Kim teaches that the melting and casting of an aluminum-magnesium alloy may be performed in a protective gas, such as SO2 in order to prevent the molten Mg from being ignited or oxidized. (Abstract, [0047], [0089]). Note that Miyake modified by Gallo also teaches an aluminum-magnesium alloy, which is formed by melting and casting. (Miyake, Abstract, col. 7 ln. 26-30).
It would have been obvious to one of ordinary skill in the art at the time the invention as filed to melt and cast the aluminum-magnesium alloy of Miyake modified by Gallo in order to prevent the molten Mg from being ignited or oxidized, as taught by Kim. (Abstract, [0047], [0089]). Note that the melting and casting in SO2 gas of Miyake modified by Gallo and Kim produces an ingot (i.e., solid mass), which meets the limitation of forming said solid mass under a blanket of SO2 gas. 
In the alternative, Abbot teaches that heat treating magnesium alloys in a protective atmosphere containing sulfur dioxide (SO2) gas prevents surface oxidation, loss of strength, and burning of the metal, especially when heat treating at temperatures above 400°C. (p. 645, Table 7). Note that Miyake modified by Gallo teaches homogenizing (i.e., heat treating) an alloy ingot (i.e., solid mass) containing a high amount of magnesium at temperatures that may exceed 400°C. (Miyake, col. 7 ln. 26-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to homogenize (i.e., heat treat) the alloy ingot (i.e., solid mass) containing a high amount of magnesium of Miyake modified by Gallo in a protective atmosphere (i.e., under a blanket) of SO2 gas in order to prevent surface oxidation, loss of strength, and burning of the metal, as taught by Abbot. (p. 645, Table 7).

Claims 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyake (US 5,573,608) in view of Gallo (Gallo, Rafael, and David Neff. “Aluminum Fluxes and Fluxing Practice.” ASM Handbook, vol. 15, ASM International, 2008, pp. 230–239.) as applied to claims 17, 24-25, 26, 28, 30, 32, and 35-39 above, and further in view of Wikle (Wikle, Keith. (1978). Improving Aluminum Castings with Beryllium. AFS Transactions. 86. 513-518.).
Regarding claims 40-41, Miyake modified by Gallo is silent as to the aluminum alloy further comprising beryllium (Be).
However, Wilke teaches that adding 5-100 ppm of Be to aluminum and magnesium alloy melts reduces oxidation, thus effecting a considerable gain in metal yield, a cleaner metal as well as an improved and more consistent metallurgical quality. (p. 513 “Introduction”). Wilke further teaches that Be may be added to aluminum and magnesium alloy melts in the form of a master alloy, which may be a Mg-Be master alloy. (p. 516 “Available forms of Beryllium-Containing Master alloys,” Table 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add 5-100 ppm of Be to the aluminum alloy of Miyake modified by Gallo by adding a master alloy containing Mg and Be, which may be made by adding Be and Mg together to form a Mg and Be alloy, to aluminum to yield a molten mass, in order to reduce oxidation, thus effecting a considerable gain in metal yield, a cleaner metal as well as an improved and more consistent metallurgical quality, as taught by Wikle. (p. 513 “Introduction,” p. 516 “Available forms of Beryllium-Containing Master alloys,” Table 12).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, and 24-26 of copending Application No. 15/488,456 (reference : claims 1, 4-5, and 24-26 of the reference application teaches an aluminum alloy with the same tensile elongation as instantly claimed, as well as composition ranges that satisfy or overlap that of the composition ranges recited in the instant claims 15 and 34. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 6/17/2020 have been fully considered but they are not persuasive.
Applicant argues that Miyake does not teach or suggest the combination of features recited in the instant claim 15. This is not found persuasive. See the rejection of claim 15 above.
 Applicant argues regarding claims 17 and 18 that it is important that magnesium is added to a molten mass of aluminum and at least one of chromium, zirconium, and manganese. Applicant notes that magnesium is a reactive element and by adding the magnesium to a molten mass of aluminum and at least one of chromium, zirconium, and manganese, rather that merely melting magnesium with the aluminum and at least one of chromium, zirconium and manganese, the reaction of magnesium to form oxides and other compounds is minimized. Applicant argues that the cited references do not teach or suggest this. 
In response, Examiner notes that Applicant's arguments amounts to mere speculation or opinion and is not substantiated by evidence. Examiner notes that the melt having the composition as specified in Miyake may have been added as raw elements in any order, as Miyake does not specify the order. However, the selection of any order of adding ingredients and the selection of any order of performing process steps are prima facie obvious in the absence of new or unexpected results. See MPEP §2144.04 (IV) (C). In addition, Miyake modified by Viswanathan teaches performing the melting step under 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483.  The examiner can normally be reached on M-F: 10:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY M LIANG/Examiner, Art Unit 1734